DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 3/4/2022.  

Claims
Claims 21, 22, 25, 28-32, 34-38, 41, and 42 have been amended. 
Claims 1-20 and 39-40 have been cancelled.
Claims 21-38 and 41-42 are currently pending in the application and have been rejected as follows. 

Information Disclosure Statement(s)
The Information Disclosure Statements (IDS) that were filed on 12/2/2021 and 2/14/2022 have been considered.


Response to Arguments
103
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.    
112
The previous 112(a) rejections are withdrawn due to the claim amendments.  However new 112(a) issues are present based on the claim amendments.  The previous 112(b) rejection on claim 41 for the antecedent basis issue is maintained.  The rest of the previous 112(b) rejections are withdrawn due to the claim amendments.  However new 112(b) issues are present based on the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-38, 41, and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Per claim 21, the claim recites “in response to the electronic payment method validation response message, receive verification of the validity of the electronic wallet application configured on the mobile computing device”.  The specification fails to disclose that the first processor (e.g. server 115 of Fig. 1) receives verification of the validity of the electronic wallet application in response to the electronic payment method validation response.  

Further, claim 21 recites “verify the validity of the electronic wallet application configured on the mobile computing device using the APP-ID; communicate the verification to the first processor”.  The specification fails to disclose that the second processor (e.g. phone 124 of Fig. 1) communicates the validity of the electronic wallet application to the first processor (e.g. server 115 of fig. 1).   
Similarly, claim 41 recites “verifying , by the mobile computing device, the validity of the electronic wallet application configured on the mobile computing device using the APP-ID; communicating, by the mobile computing device, the verification to the payment server”.  The specification fails to disclose that the mobile computing device communicates the validity of the electronic wallet application to the payment server.
Further, claim 21 recites “wherein, upon successful verification of the electronic wallet application and authentication of the payment details, the first processor is further physically configured to: receive a payment token… and communicate the payment token through an API…”.  The specification in sections [0034]-[0036] discloses that the user is verified using biometric information or a PIN and then based on the user verification a token is received.  However, the specification does not disclose that the token is received based on successful verification of the electronic wallet application and authentication of the payment details.     

Per claim 22, the claim recites “wherein the processor physically configured to authenticate the payment details in the URL through the electronic wallet application further comprises the first processor physically configured to: sign into the electronic wallet application; verify authorization to use the electronic wallet application; in response to the verification of the validity of the electronic wallet application configured on the mobile computing device; communicate a test message to the mobile number wherein the test message comprises a further URL; and in response to an acceptable message being received in response to the further URL, store that the mobile number is verified as being related to the mobile computing device”.  The specification in section [0028] discloses that these functions are performed separately beforehand for registration purposes.  The specification does not disclose that these functions are part of authenticating the payment details in the URL through the electronic wallet application as recited in the claim.  
Similarly claim 42 is rejected for the same reasons as stated above for claim 22. 
Furthermore, the dependent claims are also rejected as being dependent on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 25, 26, 28-32, 34-38, 41, and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 22 recites “wherein the processor physically configured to authenticate the payment details in the URL through the electronic wallet application comprises the first processor physically configured to:…” (emphasis added).  It is unclear whether “the processor” is referring to the first processor or the second processor recited in claim 21.  
Claim 25 recites “wherein the processor is further physically configured to…” (emphasis added).  It is unclear whether “the processor” is referring to the first processor or the second processor recited in claim 21. 
Claim 26, the claim recites “wherein the redirect command further causes the processor of the mobile computing device…” (emphasis added).  There is a lack of antecedent basis for “the processor of the mobile computing device”.  
Per claims 28-32 and 34-38 recite “wherein the processor is further physically configured to…” (emphasis added).  It is unclear whether “the processor” is referring to the first processor or second processor of claim 21.   
Per claim 41, the claim recites “communicating, by the payment server, the payment token through an API to the merchant server for the verification to complete the transaction” (emphasis added).  There is a lack of antecedent basis for “the merchant server” in the claim.  
Further the dependent claims are also rejected as being dependent on the above claim.  


		
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 38, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160371686 A1 (“Metral”) and US 20170041309 A1 (“Ekambaram”) and US 20130110658 A1 (“Lyman”) and US 20150081534 A1 (“Zamer”).

Per claim 21, Metral discloses a system comprising:
a first processor (e.g. server processor) physically configured to: receive an electronic message (e.g. client request), the electronic message comprising: 1) a mobile number (e.g. phone number) corresponding to the mobile computing device and a mobile wallet account of the electronic wallet application, 2) an indicator corresponding to an item (e.g. one or more items) selected for purchase, and 3) a merchant identifier (e.g. website) (Section [0031], [0033], [0034], [0059], and [0067]);  Note: the limitation “the electronic message comprising… 2) an indicator corresponding to an item selected for purchase, and 3) a merchant identifier” does not distinguish over the prior art because it is describing the message data which does not affect the 
communicate an electronic payment method validation response message (e.g. electronic message) to the mobile computing device (e.g. user device) using the mobile number (e.g. phone number), the response message comprising: 1) a URL (e.g. URL link) to an electronic wallet application (e.g. payment app) configured on the mobile computing device…, and 3) the indicator corresponding to the item selected for purchase (e.g. item 1, item 2) (Section [0027], [0064], [0065], and Fig. 8);
a second processor (e.g. client device processor) physically configured to: redirect a browser of the mobile computing device to open the electronic wallet application (e.g. initiate a payment app) configured on the mobile computing device upon selection of the URL (e.g. URL link) (Section [0037]-[0038] and [0063]-[0065]);

Although Metral discloses using a mobile number to send a payment method validation response message that includes a URL with payment details to a client device and then using the URL to open a payment application on the client device, Metral does not specifically disclose 2) payment details comprising an APP-ID corresponding to the electronic wallet application configured on the mobile computing device; in response to the electronic payment method validation response message, receive verification of the validity of the electronic wallet application configured on the mobile computing device; verify the validity of the electronic wallet application configured on the mobile computing device using the APP-ID; communicate the verification to the first processor.  

2) payment details comprising an APP-ID (e.g. application identifier) corresponding to the electronic wallet application (e.g. application) configured on the mobile computing device (Section [0033], [0037], [0040], [0043], and [0046]); 
in response to the electronic payment method validation response message, receive verification of the validity of the electronic wallet application configured on the mobile computing device (e.g. the user’s wearable (or other notifying) device can notify the trusted authentication entity, e.g. bank server) (Section [0043]); 
verify the validity of the electronic wallet application configured on the mobile computing device using the APP-ID (e.g. application identifier) (Section [0040]-[0042]; 
communicate the verification to the first processor (e.g. the user’s wearable (or other notifying) device can notify the trusted authentication entity, e.g. bank server) (Section [0043]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment method validation response message of Metral to include an APP-ID for verifying the validity of the payment application, as taught by Ekambaram, in order to protect against phishing attacks by malicious entities (see Ekambaram Section [0001]).

Although Metral/Ekambaram discloses a URL that opens a payment application and verifying the validity of the payment application using an APP-ID, Metral/Ekambaram does not specifically disclose wherein, upon successful verification of the electronic wallet application and authentication of the payment details, the first processor is further physically configured to: receive a payment token from a token server.  

wherein, upon successful verification of the electronic wallet application and authentication of the payment details, the first processor is further physically configured to: receive a payment token (e.g. token) from a token server (e.g. mobile wallet registry system) (Section [0027]-[0036] and Figs. 3 and 4a).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the electronic payment system/process of Metral/Ekambaram to include the use of payment tokens for performing the payment, as taught by Lyman, in order to increase the security of the payment system (see Lyman Section [0002]).

Although Metral/Ekambaram/Lyman discloses using a url to open a payment application for a transaction and requesting/receiving payment tokens for transactions, Metral/Ekambaram/Lyman does not specifically disclose create the transaction in the electronic wallet application using the merchant identifier and details corresponding to the item selected for purchase from the indicator; communicate the payment token through an API to a merchant server for verification to complete the transaction.  
However Zamer, in analogous art of online transactions, teaches:
create the transaction in the electronic wallet application using the merchant identifier and details corresponding to the item selected for purchase from the indicator (e.g. populate fields on the merchant site or application for checkout and payment) (Section [0011]);
communicate the payment token through an API to a merchant server for verification to complete the transaction (e.g. Transaction processing application may further containing processes and/or procedures to complete payment forms, recall and transmit payment settings, 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the Merchant API of Zamer for the merchant communication of Metral/Ekambaram/Lyman.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Further, Metral discloses in section [0063]-[0065] that a URL link is used to initiate a payment app that allows the user to perform a transaction.  Although, Metral does not specifically disclose that the payment app is populated with payment details, it would be obvious to one of ordinary skill in the art to modify the payment app of Metral to populate with payment details, as disclosed by Zamer, in order to provide convenience to the user.

Per claim 41, Metral discloses a system comprising:
receiving, by a payment server (e.g. server), an electronic message (e.g. client request), comprising: a mobile number (e.g. phone number) corresponding to both a mobile wallet account of the electronic wallet application and a mobile computing device, an indicator corresponding to an item (e.g. one or more items) selected for purchase, and a merchant identifier (e.g. website) (Section [0031], [0033], [0034], [0059], and [0067]);  Note: the limitation “the electronic message comprising… 2) an indicator corresponding to an item selected for purchase, and 3) a merchant identifier” does not distinguish over the prior art because it is describing the message data which does not affect the functions of the system in a 
In response to the electronic message, communicating, by the payment server, an electronic payment method validation response message (e.g. electronic message) to the mobile computing device (e.g. user device) using the mobile number (e.g. phone number), the response message comprising: a URL (e.g. URL link) to an electronic wallet application (e.g. payment app) configured on the mobile computing device…, and the indicator corresponding to the item selected for purchase (e.g. item 1, item 2) (Section [0027], [0064], [0065], and Fig. 8);
redirecting, by the mobile computing device (e.g. client device), a browser of the mobile computing device to open the electronic wallet application (e.g. initiate a payment app) configured on the mobile computing device upon selection of the URL (e.g. URL link) (Section [0037]-[0038] and [0063]-[0065]);

Although Metral discloses using a mobile number to send a payment method validation response message that includes a URL with payment details to a client device and then using the URL to open a payment application on the client device, Metral does not specifically disclose payment details comprising an APP-ID corresponding to the electronic wallet application configured on the mobile computing device; in response to the electronic payment method validation response message, receiving, by the payment server, verification of the validity of the electronic wallet application configured on the mobile computing device; verifying, by the mobile computing device, the validity of the electronic wallet application configured on the mobile computing device using the APP-ID; communicating, by the mobile computing device, the verification to the payment server.  

payment details comprising an APP-ID (e.g. application identifier) corresponding to the electronic wallet application (e.g. application) configured on the mobile computing device (Section [0033], [0037], [0040], [0043], and [0046]); 
in response to the electronic payment method validation response message, receiving, by the payment server, verification of the validity of the electronic wallet application configured on the mobile computing device (e.g. the user’s wearable (or other notifying) device can notify the trusted authentication entity, e.g. bank server) (Section [0043]); 
verifying, by the mobile computing device, the validity of the electronic wallet application configured on the mobile computing device using the APP-ID (e.g. application identifier) (Section [0040]-[0042]; 
communicating, by the mobile computing device, the verification to the first processor (e.g. the user’s wearable (or other notifying) device can notify the trusted authentication entity, e.g. bank server) (Section [0043]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment method validation response message of Metral to include an APP-ID for verifying the validity of the payment application, as taught by Ekambaram, in order to protect against phishing attacks by malicious entities (see Ekambaram Section [0001]).

Although Metral/Ekambaram discloses a URL that opens a payment application and verifying the validity of the payment application using an APP-ID, Metral/Ekambaram does not specifically disclose upon successful verification of the electronic wallet application and authentication of the payment details: receiving, at the payment server, a payment token from a token server.  
However, Lyman, in analogous art of electronic transactions, teaches:
upon successful verification of the electronic wallet application and authentication of the payment details: receiving, at the payment server, a payment token (e.g. token) from a token server (e.g. mobile wallet registry system) (Section [0027]-[0036] and Figs. 3 and 4a).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the electronic payment system/process of Metral/Ekambaram to include the use of payment tokens for performing the payment, as taught by Lyman, in order to increase the security of the payment system (see Lyman Section [0002]).

Although Metral/Ekambaram/Lyman discloses using a url to open a payment application for a transaction and requesting/receiving payment tokens for transactions, Metral/Ekambaram/Lyman does not specifically disclose creating, by the mobile computing device, a transaction in the electronic wallet application using the merchant identifier and details corresponding to the item selected for purchase from the indicator; communicating, by the payment server, the payment token through an API to a merchant server for verification to complete the transaction.  
However, Zamer, in analogous art of online transactions, teaches:
Creating, by the mobile computing device, a transaction in the electronic wallet application using the merchant identifier and details corresponding to the item selected for purchase from the indicator (e.g. populate fields on the merchant site or application for checkout and payment) (Section [0011]);
Communicating, by the payment server, the payment token through an API to a merchant server for verification to complete the transaction (e.g. Transaction processing application may further containing processes and/or procedures to complete payment forms, recall and transmit payment settings, and/or access a public API of a merchant website and/or commerce application to provide payment for the financial transaction) (Section [0040]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the Merchant API of Zamer for the merchant communication of Metral/Ekambaram/Lyman.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Further, Metral discloses in section [0063]-[0065] that a URL link is used to initiate a payment app that allows the user to perform a transaction.  Although, Metral does not specifically disclose that the payment app is populated with payment details, it would be obvious to one of ordinary skill in the art to modify the payment app of Metral to populate with payment details, as disclosed by Zamer, in order to provide convenience to the user.

Per claim 23, Metral/Ekambaram/Lyman/Zamer discloses all of the limitations of claim 1 above.  Metral further discloses wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase (e.g. "Transaction Details." For example, by selecting "Transaction Details," the I/O interface 804 may provide transactional information for purchasing the one or more items 812 with the user account 806 including, for example, credit card information and/or account balance information stored with the user account 806 that may 

Per claim 26, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 21 above.  Lyman further discloses wherein the second instructions further cause the third processor of the mobile computing device to use the payment token (e.g. token) as part of the electronic wallet application (Section [0027]-[0036] and FIGs 3 and 4A).  Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.  

Per claim 27, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 26 above.  Lyman further discloses the payment token is provided by a payment provider (e.g. mobile wallet registry system) (Section [0027]-[0036] and FIGs 3 and 4A).

Per claim 28, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 26 above.  Lyman further discloses wherein the processor is further physically configured to communicate the payment token from the electronic wallet application (e.g. sponsor application) to the merchant (e.g. merchant POS) (Section [0027]-[0036] and FIGs 3 and 4A).  Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.  


Per claim 29, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 26 above.  Lyman further discloses wherein the processor is further physically configured to communicate the payment token from the merchant (e.g. merchant POS) to the payment provider (e.g. payment gateway module) for verification (Section [0027]-[0036] and FIGs 3 and 4A).  Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.  

Per claim 30, Metral/Ekambaram/Lyman/Zamer disclose all of the limitations of claim 21 above.  Metral further discloses:
wherein the processor is further physically configured to communicate the URL (e.g. URL Link) using an email address (e.g. email) (Section [0027]).  Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.   

Per claim 31, Metral/Ekambaram/Lyman/Zamer discloses all of the limitations of claim 23 above.  Metral further discloses wherein the processor is further physically configured to link the URL to the electronic wallet application wherein the electronic wallet application is pre-populated with the Store/Merchant ID and the details for the item selected for purchase (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]).  Note: the 

Per claim 32, Metral/Ekambaram/Lyman/Zamer discloses all of the limitations of claim 1 above.  Metral further discloses wherein the processor is further physically configured to select the item for purchase and receive the merchant identifier from a merchant web site or a merchant application (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]).  Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.  

Per claim 33, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 21 above.  Lyman further discloses wherein the APP-ID (e.g. wallet identifier) comprises a Team ID and a bundle ID search string (Section [0005]).  Note: the limitation “the APP-ID comprises a Team ID and a bundle ID search string does not hold patentable weight as written because it is describing data and does not affect the functions of the system in a manipulative sense.   

Per claim 34, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 21 above.  Lyman further discloses wherein the processor is further physically configured to use a Store/Merchant-ID (e.g. merchant ID) to determine where to transfer funds (Section [0059]). 

Per claim 35, Metral/Ekambaram/Lyman/Zamer discloses all of the limitations of claim 1 above.  Metral further discloses wherein the processor is further physically configured to display the item selected for purchase in the electronic wallet application (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]). Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.  

Per claim 36, Metral/Ekambaram/Lyman/Zamer discloses all of the limitations of claim 21 above.  Metral further discloses wherein the processor is further physically configured to autofill shipping data (e.g. additional details associated with purchasing items 1 and 2) in the electronic wallet application (Section [0070]). Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.   

Per claim 38, Metral/Ekambaram/Lyman/Zamer teaches all of the limitations of claim 21 above.  Lyman further discloses receive a PIN; compare the PIN to a stored PIN for the account; in response to the received PIN matching the stored PIN approving the transaction; in response to the received PIN not matching the stored PIN, denying the transaction (e.g. sponsor applications may, for example, require additional security characteristics such as user .  

Claims 22 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metral/Ekambaram/Lyman/Zamer, as applied to claims 21 and 41 above, in further view of US 9948627 B1 (“Cassar”).

Per claim 22, Metral further discloses:
sign into (e.g. login) the electronic wallet application (Section [0048]); 
verify authorization to use the electronic wallet application (e.g. A user may be required to provide a login, a password, a code, an encryption key, authentication data, biometric data, and/or other types of data to gain access the account) (Section [0048]).  
Metral/Ekambaram/Lyman/Zamer do not specifically disclose in response to verification of the validity of the electronic wallet application configured on the mobile computing device: communicate a test message to the mobile number wherein the test message comprises a further URL; in response to an acceptable messaging being received in response to the further URL, store that the mobile number is verified as being related to the mobile computing device.  
However, Cassar, in analogous art of secure electronic delivery system, teaches:
in response to verification of the validity of the electronic wallet application configured on the mobile computing device: communicate a test message (e.g. authorization message) to the mobile number wherein the test message comprises a further URL (e.g. verification link) (Column 4, LN 34-67); 
in response to an acceptable messaging being received in response to the further URL, store that the mobile number is verified as being related to the mobile computing device (e.g. the system validates the identity of the recipient at the time the recipient accesses the verification link) (Column 4, LN 34-67).
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Ekambaram/Lyman/Zamer the use of a test message to verify the users mobile device as taught by Cassar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, one of ordinary skill in the art would be motivated to combine the use of a test message to verify the user’s mobile device to the system of Metral/Ekambaram/Lyman/Zamer in order to improve the security of the user when using the electronic wallet system. 

Per claim 42, Metral further discloses:
sign into (e.g. login) the electronic wallet application (Section [0048]); 
verify authorization to use the electronic wallet application (e.g. A user may be required to provide a login, a password, a code, an encryption key, authentication data, biometric data, and/or other types of data to gain access the account) (Section [0048]).
wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase (e.g. various details of the user request 410 may be viewed such as, for 
Metral/Ekambaram/Lyman/Zamer do not specifically disclose in response to the verifying step: communicate a test message to the mobile number wherein the test message comprises a further URL; in response to an acceptable messaging being received from the further URL, store that the mobile number is verified as being related to the mobile computing device.  
However, Cassar, in analogous art of secure electronic delivery system, teaches:
in response to the verifying step: communicate a test message (e.g. authorization message) to the mobile number wherein the test message comprises a further URL (e.g. verification link) (Column 4, LN 34-67); 
in response to an acceptable messaging being received from the further URL, store that the mobile number is verified as being related to the mobile computing device (e.g. the system validates the identity of the recipient at the time the recipient accesses the verification link) (Column 4, LN 34-67).
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Ekambaram/Lyman/Zamer the use of a test message to verify the users mobile device as taught by Cassar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did . 

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metral/Ekambaram/Lyman/Zamer, as applied to claim 21 above, in further view of US 20170098208 A1 (“Argyopoulos”).

Per claim 24, Metral/Ekambaram/Lyman/Zamer do not specifically disclose the URL contains the payment details and the payment details are utilized by the electronic wallet application.  
However, Argyopoulos, in analogous art of enabling payments, teaches:
the URL contains the payment details and the payment details are utilized by the electronic wallet application (e.g. includes a URL for initiating a payment which can be made, for example, via a payment processor) (Section [0219]-[0220]).  Note: the limitation “wherein the URL contains the payment details and the payment details are utilized by the electronic wallet application” does not distinguish over the prior art because it is describing the URL data which does not affect the functions of the system in a manipulative sense.  Further the use of the URL by the electronic wallet application does not distinguish over the prior art because the electronic wallet application is not part of the system and is therefore outside the scope of the claims.  
 

Per claim 25, Metral/Ekambaram/Lyman/Zamer do not specifically disclose wherein the processor is further physically configured to remotely store payment details for the transaction and access the electronic wallet application to display and complete the transaction.  
However Argyopoulos further teaches wherein the second instructions further cause the third processor of the mobile computing device to remotely store payment details for the transaction and access the electronic wallet application (e.g. passbook application) to display and complete the transaction (Section [0219]-[0220]).  Note: the functions of the third processor do not distinguish over the prior art because the third processor is not part of the system and is therefore outside the scope of the claims.  
The motivation to combine Argyopoulos with Metral/Ekambaram/Lyman/Zamer is disclosed above in the examination of claim 24.  

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Metral/Ekambaram/Lyman/Zamer, as applied to claim 21 above, in further view of US 20140294253 A1 (“Bohne”).

Per claim 37, Metral/Ekambaram/Lyman/Zamer do not specifically disclose receive a bio identification; compare the received bio identification to a stored bio identification; if the received bio identification is scored over a threshold, the second processor is further configured to approve the transaction; if the received bio identification is scored under a threshold, the second processor is further configured to deny the transaction.  
However, Bohne, in analogous art of biometric authentication, teaches:
receive a bio identification (e.g. biometric data of an iris of an eye); compare the received bio identification to a stored bio identification (e.g. determining a confidence score on the basis of the local densities of similarities between the two compared iris images); if the received bio identification is scored over a threshold, the second processor is further configured to approve the transaction (e.g. deciding, depending on the value of the confidence score, whether or not the two iris images are from the same iris); if the received bio identification is scored under a threshold, the second processor is further configured to deny the transaction (e.g. deciding, depending on the value of the confidence score, whether or not the two iris images are from the same iris) (Abstract and Section [0047]-[0074]).  
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Ekambaram/Lyman/Zamer the use of biometric authentication as taught by Bohne to authenticate the transaction of Metral/Ekambaram/Lyman/Zamer since the claimed invention is merely a combination of old elements, and in the combination each element merely .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685